

117 HR 1756 IH: Measuring Real Income Growth Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1756IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mrs. Carolyn B. Maloney of New York (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Bureau of Economic Analysis of the Department of Commerce to provide estimates relating to the distribution of aggregate economic growth across specific percentile groups of income.1.Short titleThis Act may be cited as the Measuring Real Income Growth Act of 2021.2.Estimates of aggregate economic growth across income groups(a)DefinitionsIn this section:(1)BureauThe term Bureau means the Bureau of Economic Analysis of the Department of Commerce.(2)Gross domestic product analysisThe term gross domestic product analysis—(A)means a quarterly or annual analysis conducted by the Bureau with respect to the gross domestic product of the United States; and(B)includes a revision prepared by the Bureau of an analysis described in subparagraph (A).(3)Recent estimateThe term recent estimate means the most recent estimate described in subsection (b) that is available on the date on which the gross domestic product analysis with which the estimate is to be included is conducted.(b)Inclusion in reportsNot later than 1 year after the date of the enactment of this Act, in each gross domestic product analysis conducted by the Bureau, the Bureau shall include a recent estimate of, with respect to specific percentile groups of income, the total amount that was added to the economy of the United States during the period to which the recent estimate pertains, including in—(1)each of the 10 deciles of income; and(2)the highest 1 percent of income.(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce such sums as are necessary to carry out this section.